Citation Nr: 9930019	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service-connection for a back disorder.  

2.  Entitlement to service-connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Don Hayden, Counsel





INTRODUCTION

The veteran had active service from January 1988 to March 
1994 and served in the Persian Gulf.  He was awarded the 
Combat Action Ribbon among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which, in pertinent part, denied 
service connection for bilateral hearing loss, low back 
strain, a disorder claimed as chronic fatigue and chronic 
bronchitis.  The October 1994 rating decision was made 
pursuant to an original claim for compensation benefits 
received in September 1994.  In a February 1997 decision, the 
Board denied service connection for left ear hearing loss, a 
disorder claimed as chronic fatigue and chronic bronchitis.  
The issues of entitlement to service connection for right ear 
hearing loss and low back strain were remanded for further 
development.  The directed development having been completed 
to the extent possible, the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  There is no competent evidence of a current low back 
disability.  

2.  There is no competent evidence that the veteran's right 
ear hearing disability, which was shown on the service 
entrance examination, underwent a permanent increase in 
severity during service.


CONCLUSION OF LAW

The claims for service connection for low back disability and 
right ear hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's ears and back were described as being normal at 
an October 1987 enlistment examination.  An audiological 
evaluation made as part of that examination revealed the 
following right ear pure tone air-conduction thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
45
10
No disorders were listed in the examination report in the 
section titled "Summary of defects and diagnoses."  

A reference audiogram made in January 1988 revealed right ear 
pure tone air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
40
10

An audiogram made in January 1990 revealed right ear pure 
tone air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
40
15

An audiogram made in January 1991 revealed right ear pure 
tone air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
20

In May 1990 or 1991, the veteran was seen for complaints of 
low back pain for the prior week.  (The entry is date-stamped 
May 28, 1990; however, it is among entries dated in March 
1991 and May 1991).  He reported that he had jumped through a 
window and landed wrong during training at Fort Ord; there 
had been no prior back trauma.  The back was painful when 
bending over or sitting.  On examination, there was a normal 
range of motion.  There was pain in the lower back and slight 
edema in the lower left aspect of the back, where the pain 
was located.  X-rays were reported to show no evident 
spondylolisthesis or fracture; it was reported that the X-
rays did not fully penetrate.  The assessment was lower 
mechanical back pain.  

In August 1991, the veteran was seen for complaints of 
stabbing pain in the right lower back for the prior 2 days.  
He said that he felt the pain when bending over or standing 
up.  On examination, there was a fair range of motion with 
slight muscle spasm in the right lower back when bending 
forward.  The skin temperature was normal in the affected 
area, but there was slight edema in the lower back.  He was 
in moderate distress during the examination.  The assessment 
was lower back muscle strain.  

An October 1991 audiogram revealed the following right ear 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
20

In May 1992, the veteran was seen for complaints of low back 
pain when he bent forward or backward and when sitting.  He 
did not complain of pain on palpation of the lower back and 
there was no pain on side-to-side motion.  The examiner noted 
that it was unclear whether the problem was acute or chronic.  
There was a "knot" in the lumbar region, but no muscle 
spasm.  X-rays were read as showing sacralization of L5, 
narrowing of the L4-5 interspace and a small, round density 
resembling a BB in the right pelvic area.  The assessment was 
lower back strain.  Examination a week later disclosed no 
pain on palpation; there was pain when he bent forward or 
backward.  The pain was in the distal lumbar area.  He could 
walk on his toes and heels without pain.  The assessment was 
strained lower back.

An audiogram made in December 1993 revealed right ear pure 
tone air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
20

A January 1994 separation examination report shows that the 
veteran's ears and spine were normal.  An audiogram made in 
connection with that examination revealed right ear pure tone 
air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
15

Right-sided hearing loss at 3,000 Hertz, unchanged since 
entrance audiogram in 1988 was listed in the examination 
report, which was signed by a physician, in the section 
titled "Summary of defects and diagnoses."  Speech 
discrimination was not reported on any of the foregoing 
examinations.  On a medical history form the veteran reported 
having or having had recurrent back pain and stated that he 
did not know if he had hearing loss.  The examiner referred 
to the right ear hearing loss as having existed prior to 
service and to a history of recurrent back pain since 
training for Operation Desert Storm, with no light duty 
assigned for the past year.  The back pain was referred to as 
"mechanical" and it was noted to be self-limiting. 

In his substantive appeal, the veteran stated that he failed 
the hearing test made in connection with his discharge 
examination three times and passed it only after wearing ear 
plugs and remaining in a noise-free atmosphere for 24 hours.  
He said that he quit seeking medical treatment for his back 
because they would only give him Motrin and light-duty, which 
he did not want.  A trial of muscle relaxers was not 
successful.  

In September 1997, the RO requested information from the 
veteran regarding post-service treatment for the back 
disorder and right ear hearing loss.  No response is of 
record.  In March 1999, the RO directed the veteran to report 
for examination.  The letter directing him to report for the 
examination was returned as undeliverable.  Both were sent to 
the veteran's last known address.  The representative did not 
have a different address or phone number.  Directory 
assistance had an unlisted phone number.  

Criteria

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  In order to establish 
service connection for a claimed disability the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 1991).  

With chronic disease shown as such in service, or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 C.F.R. § 3.306(b) (1999). 

Analysis

In accordance with the Board's remand, the veteran was 
requested by the RO to provide information regarding past 
medical treatment and authorize the release of medical 
records.  He did not furnish the requested information or 
authorize the release of medical records.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the United States Court of 
Veterans Appeals (as of March 1, 1999, the United States 
Court of Appeals for Veterans Claims (Court)) noted that the 
claimant must help the VA to obtain evidence where the 
development of the facts pertinent to the claim requires 
information to be provided by him or her.  In this case 
attempts to obtain post-service medical records have been 
frustrated because the veteran did not respond to a letter 
asking him to identify such treatment and to authorize the 
release of medical records.  In addition, the VA has been 
unable to notify the veteran of scheduled examinations, 
because of the lack of a current address or telephone number.  
Under the facts of this case, the Board finds that the action 
directed by the February 1997 remand has been completed to 
the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Under 38 U.S.C.A. § 5107(a), a person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden" of 38 U.S.C.A. § 5107(a). Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
Where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93.  

In general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  A claim can also be well grounded by competent 
medical evidence of a current disability and evidence of 
chronicity or continuity of symptomatology.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In regard to the claim of service connection for a back 
disorder, there is no competent, medical, evidence of a 
current back disorder.  The veteran has not submitted or 
identified medical evidence that he currently has a back 
disorder or medical evidence linking a current back disorder 
to service.  The most recent medical evidence is the January 
1994 service separation examination and medical history 
report, which are now more than five years old.  At that 
time, examination of the veteran's musculoskeletal system and 
spine was normal.  The examiner noted that a history given by 
the veteran of recurrent back pain referred to mechanical 
pain that had been self limited.  Thus, without medical 
evidence of a current back disorder, there is nothing to 
service connect and the claim for service-connection cannot 
be well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The veteran's statements in the substantive appeal 
seem to indicate that he is asserting that he had a chronic 
back disorder in service and has had continuing 
symptomatology.  While the veteran is competent to state that 
he had continuous back pain, a determination of chronicity 
requires identification of the disease entity, in effect a 
diagnosis.  38 C.F.R. § 3.303(b).  Therefore, medical 
evidence is required to determine chronicity.  Grottveit, 5 
Vet. App. at 93.  In addition, a well-grounded claim requires 
medical evidence of current disability in addition to 
evidence of chronicity or continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 at 495-6 (1997).  
Therefore, the claim is not well grounded on that basis.  

In regard to the claim of service connection for right ear 
hearing loss, the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993). On the service entrance examination the veteran was 
found to have a 45 decibel threshold in the right ear at 3000 
hertz.  Thus, he not only had some hearing loss (Hensley) 
but, under 38 C.F.R. § 3.385, he had a preexisting right ear 
hearing disability.  Accordingly, the question is whether 
there was aggravation.  





There was some fluctuation of the veteran's right ear hearing 
acuity as shown on the multiple in-service audiograms.  
However, all thresholds remained in the normal range except 
for the threshold at 3,000 hertz, and it was never more than 
45 decibels.  In fact, that threshold was only 40 decibels on 
the service discharge examination, which is lower than on 
entrance.  The other thresholds at discharge were slightly 
higher than at entrance but were all 15 decibels or less; 
thus, they were entirely normal.  Additionally, on the 
separation examination report, the examiner noted that the 
right-sided hearing loss at 3,000 Hertz had been unchanged 
since the entrance audiogram in 1988.  

Based on the available medical evidence, the veteran's pre-
existing right ear hearing loss is not shown to have 
undergone an increase during service.  The Board notes the 
veteran's contention that he had to take the discharge 
examination hearing test several times before he could pass 
it.  Assuming such to be true for the purpose of determining 
whether the claim is well grounded, his statement, as that of 
a lay person, is not competent evidence of a permanent 
increase in the preexisting right ear hearing loss during 
service and does not serve to establish a well grounded 
claim.  Medical evidence is or opinion is needed.  

The veteran has not specifically claimed that either 
disability at issue is combat related.  However, even if 
38 U.S.C.A. § 1154 (b) were to be applied, there would still 
have to be competent (medical) evidence of a current back 
disability and of a permanent increase in the preexisting 
hearing loss.  

The Board finds that the claims for service-connection for 
the back disorder and for right ear hearing loss are complete 
in that the veteran has not identified any additional, 
available evidence which, if true, would make his claim for 
service-connection for those disorders plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  





ORDER

Service-connection for a back disorder is denied.  Service-
connection for right ear hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

